State of TexasAppellee/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 20, 2014

             Nos. 04-14-00004-CR, 04-14-00005-CR, 04-14-00006-CR & 04-14-00007-CR

                                        Devon Alexander KANE,
                                               Appellant

                                                     v.

                                           STATE OF TEXAS,
                                               Appellee

                       From the 216th Judicial District Court, Kerr County, Texas
                           Trial Court Nos. A1319, A1320, A1321 & A1322
                            Honorable N. Keith Williams, Judge Presiding


                                              ORDER
        In the interest of the efficient administration of the court’s docket, we order Appeal Nos. 04-14-
00004-CR, 04-14-00005-CR, 04-14-00006-CR, and 04-14-00007-CR consolidated. The parties must
file motions, briefs, and other pleadings as if the appeals were one but put all appeal numbers in the style
of the case. However, a record must be filed in each appeal, the record in each case will remain separate
and, if supplementation of the record becomes necessary, the supplemental material must be filed in the
appeal to which it applies. The cases must be argued together in one brief, as in a single appeal, and if
oral argument is requested and granted, the entire case must be argued as a single appeal, with the total
time limit for each party equal to the ordinary time limit for a party in a single appeal. The court will
dispose of all of the appeals in the same judgment, opinion, and mandate.

       We order the clerk of this court to serve a copy of this order on all counsel, the district clerk, and
the court reporter.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 20th day of February, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court